 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   TYSON LAYCOOK,                                     Case No. 1:18-cv-01263-LJO-SAB

11                  Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                        APPLICATION TO PROCEED IN FORMA
12          v.                                          PAUPERIS

13   COUNTY OF FRESNO, et al.,                          (ECF No. 6)

14                  Defendants.

15

16          Tyson Laycook (“Plaintiff”), proceeding pro se, filed this civil rights action pursuant to

17 42 U.S.C. § 1983. Plaintiff filed an application to proceed in forma pauperis pursuant to 28

18 U.S.C. § 1915 on October 11, 2018.          (ECF No. 6.)     Plaintiff’s application demonstrates

19 entitlement to proceed without prepayment of fees. Notwithstanding this order, the Court does
20 not direct that service be undertaken until the Court screens the complaint in due course and

21 issues its screening order.

22          Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.

23
     IT IS SO ORDERED.
24

25 Dated:     October 12, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
